DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification 

Claim 27 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for “wherein the second layer of material forms opposite sides of the opening, which sides are stitched to form seams that each only extend from the opening of the pocket to the top edge of the garment body. The seams as discussed in Applicant’s specification and in the disclosure (seams 1057 and 1059) are illustrated in Figures 39-42, the seams are illustrated in Figure 40 and the enlarged view of Figures 41, as being straight seams extending from lower seams 1060 and 1061. It is not clear by the figures or the specification that the seams (1057 and 1059) extend only from the opening to the top edge of the garment. It appears seams 1057 and 1059 extend along the sides of the pocket from the bottom of the pocket to the garment edge. 

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what a pocket bag is and how they are formed. Are there two separate pockets being formed within the pocket? The specification fails to detail what a pocket bag is and what structure it creates.

Claim 27 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the bottom of the pocket can be claimed as having a “straight” bottom and top, when claim 1 requires the top and bottom to be curved. Is the top and bottom edge of the pocket straight or curved?

Claim 27 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the top edge of the garment body” is referring to. Is this different then the top edge of the garment 

Claim 27 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the seams extend only from the garment opening to the top edge of the garment, when the seams also extend below the opening forming the boundary sides of the pocket. It is unclear how these seams can be limited to only extend upwardly along the garment.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what a “front placement on the wearer” would structurally require of the garment structure since it referring to the opening as worn. Where on the waistband would this include or exclude for the opening to be located? 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 details that the pocket top and bottom edge are curved and then claim 7 details that the top and bottom edge can be “straight”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10-13, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2016/0007662) in view of Gentry et al. (US 8,771,036).

However, Powell fails to teach the pocket having an opening opposite the bottom that accesses a space inside the pocket, the pocket having a pocket depth between the bottom of the pocket and the opening and the first layer of material being attached to the second layer of material at a top edge of the first layer of material; wherein the waistband has a portion above the pocket at the top of the waistband so that the waistband depth is greater than the pocket depth so that, the pocket obfuscates the contents therein and the second layer of material being shorter than the first layer of material.
Gentry et al. teaches a garment comprising: a pocket extending between a first edge and a second edge opposite to the first edge of a garment band (see bra band in figure 1 upper and lower edges), the pocket having a first layer of material and a second layer of material each 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the waistband pocket between the outer layer and inner lining of Powell with the pocket opening construction of Gentry et al., since the waistband pocket of Powell provided with the pocket access opening and the shorter second layer than the first layer would 
In regard to claim 3, the combined references teach further comprising a third layer of material connected to the first layer of material or the second layer of material that form the pocket (Gentry: teaches waterproof layer 1205 or hem layer 130: figures 2, 3 and 12). 
 In regard to claim 7, the combined references teach wherein the pocket has a top and the bottom that are curved or straight (Powell: teaches curved pocket see figure 1) and (Gentry: pocket is curved see figure 1).  
	In regard to claim 10, the combined references teach wherein the waistband is curved or straight (Powell: see figures 1-7 curved waistband). 
 
 	In regard to claim 11, the combined references teach wherein the top of the waistband has a resilient material between the first layer and the second layer (Gentry: elastic material in hem layer 130: column 4, lines 29-36).  

 	In regard to claim 12, the combined references teach wherein the waistband has a first seam that extends from the first edge to the second edge in both the first layer of material and the second layer of material (Gentry et al. teaches the pocket having a first seam (side seams) that extend from the bottom of the pocket to the top edge of the garment: see figures 1, seams 115 and 120).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pocket of Powell to have a side seam that extends from the bottom of the waist band to the top edge of the waistband as taught by Gentry et al., since the pocket of 

 	In regard to claim 13, the combined references teach wherein the garment body has a seam that extends along a rear portion of the garment body (Powell: see 3d of figure 5).

 	In regard to claim 25, the combined references teach wherein the pocket is on an outside or an inside of the waistband (Gentry: pocket 105 on outside of garment; figure 1). 
 
 	In regard to claim 29, the combined references teach wherein the opening has front placement on a wearer in the waistband (Powell teaches a pocket opening with a front placement: see figures 1 and 6).


Claims 2, 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell and Gentry et al. as applied to claim 1 above, and further in view of Hedrick (US 2013/0305433).
 	Powell and Gentry et al. fail to teach a third layer of material and a fourth layer of material in between the first layer of material and the second layer of Page 2 of 11Serial No. 15/153,223Art Unit 3732material that form the pocket, wherein the third layer of material and the fourth layer of material are only in between the first layer of material and the second layer of material at the pocket to form a front pocket bag and a back pocket bag.




 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the waistband pocket garment of Powell and Gentry et al., with the double-layer pocket waistband as taught by Hedrick, since the waistband pocket of Powell and Gentry et al. provided with a double-layer would provide a waistband pocket that is durable and less easily shows the silhouette of items held therein during use.
 	
 	In regard to claim 8, Hedrick teaches wherein the third layer of material and the fourth layer of material are connected at the first edge (paragraph 0023 and 0024, double-layered inner and outer layer form third and fourth layer).  
In regard to claim 9, the combined references teach wherein the pocket has a resilient material at the opening at the edge of the second layer of material (Gentry et al.: teaches elastic material in hem layer 130: column 4, lines 29-36, which is at the opening of the second layer of material). 
 	In regard to claim 14, the combined references teach further comprising a resilient material between the first layer of material and the fourth layer of material along a length of the opening (Gentry: elastic material in hem layer 130: column 4, lines 29-36 and Hedrick teaches .  


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell and Gentry et al. as applied to claim 1 above, and further in view of Gernes (US 2010/0281595).
 	In regard to claim 30, Powell and Gentry et al. fail to teach the opening on the inside of the waistband. 
 	Gernes teaches a pocket opening on the inside of a waistband (figures 5-8, pocket 520 or 820: paragraphs 0043-0044).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the opening of the pocket of Powell and Gentry being inside the waistband as taught by Gernes, since the pocket opening of Powell and Gentry being on the inside of the waistband would provide a pocket that is concealed from view and more secure. Applicant’s invention, Powell, Gentry, and Gernes are all in the same field of endeavor teaching garments with pockets.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-14, 25 and 27-30 have been considered but are moot because the arguments do not apply to the current rejection. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Carney (US 2015/0173424) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732